Citation Nr: 0823523	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-30 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for congenital talipes 
cavus deformity of the feet (bilateral foot disorder).

2.  Entitlement to service connection for a bilateral knee 
disorder, claimed as secondary to the bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The veteran had active military service from January to July 
1955.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho.


FINDINGS OF FACT

1.  The veteran's bilateral foot disorder - a congenital 
deformity, was not caused or made worse by his active 
military service.

2.  The veteran's bilateral knee disorder also was not caused 
or made worse by his active military service and is unrelated 
to his service-connected bilateral foot disorder.


CONCLUSIONS OF LAW

1.  The veteran's bilateral foot disorder was not incurred in 
or aggravated by his military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  The veteran's bilateral knee disorder also was not 
incurred in or aggravated by his military service and is not 
proximately due to, the result of, or chronically aggravated 
by his service-connected bilateral foot disorder.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of two letters dated in February 
2006 and one letter dated in March 2006, the RO advised the 
veteran of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  It equally 
deserves mentioning that the March 2006 letter also informed 
the veteran that a downstream disability rating and effective 
date will be assigned if his underlying claims for service 
connection are eventually granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Consider, as well, that the 
RO issued those VCAA notice letters prior to initially 
adjudicating the veteran's claims, the preferred sequence, so 
there was no timing error in the provision of the VCAA 
notice.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).

With respect to the duty to assist, the RO obtained the 
veteran's service medical records (SMRs), service personnel 
records, VA medical records, and private medical records, 
including an etiological opinion from his private physician.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As there is 
no other indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.



Service Connection

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection is established either by showing direct service 
incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).



Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 



Bilateral Foot Disorder Claim

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is competent 
evidence of the existence of a current disability.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (service connection presupposes a current diagnosis of 
the condition claimed, to at least confirm the veteran has 
it).  The veteran has a current diagnosis of a bilateral foot 
disorder.  See, e.g., the July 1955 Board of Medical Survey 
Report and a March 2007 letter from his private physician, 
L.W., M.D.  Therefore, the determinative issue is whether the 
veteran's bilateral foot disorder is related to his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  

As the RO based its rating decision on its finding that the 
veteran entered military service with a pre-existing 
condition and the veteran disagrees with this finding, 
the Board will first consider his claim in this context.

The report of the veteran's January 1955 enlistment medical 
examination prior to his first period of active service makes 
no notation of any pre-existing injury or disease as might 
pertain to a bilateral foot disorder.  His report of his 
medical history and condition that he provided at the time of 
that enlistment examination is unremarkable for any 
indication of any problems that might be associated with a 
bilateral foot disorder, including his "no" responses to 
the inquiries regarding any history of arthritis or 
rheumatism; bone, joint, or other deformity; lameness; or 
foot trouble.



Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the disease or injury existed before 
acceptance and enrollment, and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137.

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 
2003).  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  This holding replaced the previous standard under 
38 C.F.R. § 3.304(b), which had required that if a condition 
was not noted at entry but was shown by clear and 
unmistakable evidence to have existed prior to entry, the 
burden then shifted to the claimant to show that the 
condition increased in severity during service.

Towards demonstrating that the veteran entered service with a 
pre-existing condition, the RO points to his personal 
statements recorded in the July 1955 Report of Board of 
Medical Survey regarding his "many years of foot problems 
and pain prior to service," but also acknowledges that 
according to those same recorded statements that he "did not 
know of any specific congenital deformity."  

The Court has held on multiple occasions that lay statements 
by a veteran concerning a pre-existing condition, alone, are 
insufficient to rebut the presumption of soundness.  See, 
e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) 
(recorded history provided by a lay witness does not 
constitute competent medical evidence sufficient to overcome 
the presumption of soundness, even when such is recorded by 
medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (a layperson's account of what a physician may or may 
not have diagnosed is insufficient to support a conclusion 
that a disability preexisted service); Crowe v. Brown, 7 Vet. 
App. 238 (1994) (supporting medical evidence is needed to 
establish the presence of a pre-existing condition); see also 
LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional).  
Hence, the veteran's statements are not competent medical 
evidence sufficient to warrant the conclusion that he entered 
service with a pre-existing condition.

Congenital or developmental "defects," however, necessarily 
predated a veteran's entrance into military service and, 
therefore, automatically rebut the presumption of soundness 
and are considered to have preexisted service. 38 C.F.R. §§ 
3.303(c), 4.9.  The record contains numerous diagnoses of the 
veteran's condition as congenital, beginning with the initial 
diagnosis in the July 1955 Report of Board of Medical Survey 
and continuing through a letter from the veteran's private 
physician, L.W., M.D., dated in March 2007.  His diagnosis as 
congenital is uncontroverted.  Hence, his bilateral foot 
disorder, as a congenital defect, is a condition pre-existing 
his military service.

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation and, 
therefore, generally cannot be service connected as a matter 
of express VA regulation in the absence of additional 
disability due to aggravation by a superimposed condition.  
38 C.F.R. §§ 3.303(c), 4.9.  See also VAOPGCPREC 82-90 
(O.G.C. Prec. 82-90); Monroe v. Brown, 4 Vet. App. 513, 514- 
515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
VAOPGCPREC 67-90 (July 18, 1990); and VAOPGCPREC 11-1999 
(Sept. 2, 1999).

Dr. L.W.'s March 2007 letter suggest the veteran having to 
spend long periods of time on his feet during his military 
service could have made his pre-existing, congenital, foot 
disorder more clinically symptomatic - as suggested by foot 
pain.  But more importantly, Dr. L.W. did not indicate the 
veteran has additional disability due to a superimposed 
condition, that is, apart from the acknowledged pre-existing, 
congenital tailipes cavus.

As the veteran seeks entitlement to service connection for a 
congenital defect and there is no evidence of a superimposed 
condition and subsequent aggravation, the Board finds that 
his bilateral foot disorder is not service connected.

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Bilateral Knee Disorder Claim

As mentioned, service connection is granted if the evidence 
shows a current disability resulted from an injury or a 
disease that was incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a);  see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

As also explained, the first and perhaps most fundamental 
requirement for any service-connection claim is competent 
evidence of the existence of a current disability.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (service connection presupposes a current diagnosis of 
the condition claimed, to at least confirm the veteran has 
it).  Here, the veteran has a current diagnosis of a 
bilateral knee disorder.  See, e.g., the March 2006 private 
medical records submitted by Dr. L.W.  Therefore, the 
determinative issue is whether his bilateral knee disorder is 
related to his military service.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  



The veteran asserts that his bilateral knee disorder is 
associated with his bilateral foot disorder as a secondary 
condition.  See his February 2006 letter alleging that his 
current bilateral knee disorder was caused by his bilateral 
foot disorder.

Disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition shall 
also be service connected on this secondary basis.  See 38 
C.F.R. § 3.310(a) & (b).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995);.

In order to establish entitlement to service connection on 
this secondary basis, there must be:  (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical evidence establishing a nexus 
(i.e., link) between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998); McQueen v. West, 13 Vet. App. 237 (1999); Velez 
v. West, 11 Vet. App. 148, 158 (1998).

So as is readily apparent, an underlying disease or injury 
must first be service connected for the veteran to claim 
secondary service connection for another, residual condition.  
38 C.F.R. 3.310.  

And, here, as the veteran's bilateral foot disorder is not 
service connected, it logically follows that he is not 
entitled to service connection for his bilateral knee 
disorder, either, as a secondary condition, because the 
underlying precipitating condition has not been linked to his 
military service.

That notwithstanding, the Board will consider whether the 
veteran may be entitled to service connection for this 
condition under the direct theory.  As the veteran does not 
claim any pre-existing condition as might directly relate to 
his bilateral knee disorder and the record does not reflect 
any evidence of such,  the Board will consider a theory of 
direct service incurrence.



As mentioned, direct service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The veteran's SMRs are completely unremarkable for any 
complaints, diagnosis of, or treatment for a bilateral knee 
disorder.  Additionally, there is no post-service medical 
evidence directly linking his bilateral knee disorder to his 
period of military service.  Moreover, while the record 
contains Dr. L.W.'s March 2006 diagnosis of the bilateral 
knee disorder, this diagnosis occurs over 50 years after the 
veteran's discharge from military service.  The United States 
Court of Appeals for the Federal Circuit has determined that 
such a lengthy lapse of time is a factor for consideration in 
deciding a service-connection claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000). 

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for bilateral foot disorder 
is denied.

The claim for service connection for bilateral knee disorder 
is denied.



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


